Citation Nr: 1115010	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-22 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left upper lobectomy (bronchioalveolar carcinoma), to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to February 1971.  This period of service included foreign service in Korea from January 1970 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a video conference hearing which he attended from the Winston-Salem RO.


FINDINGS OF FACT

1.  The Veteran served in Korea from January 1970 to February 1971, and during that time, was assigned to the 7th Infantry Division, 3rd Brigade, 2nd Battalion, 31st Infantry.

2.  By virtue of his service in Korea, the Veteran is presumed to have been exposed to herbicides, and that presumption is not rebutted by any contrary evidence.

3.  The Veteran has been diagnosed with a bronchial alveolar carcinoma of the left lung which may be presumed to have been incurred by the Veteran as a result of herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for residuals of a left upper lobectomy (bronchioalveolar carcinoma), to include as secondary to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken above, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Analysis

In his September 2004 claim, the Veteran asserts that he is entitled to service connection for lung cancer.  Supporting documentation, in the form of private treatment records, show that the Veteran was diagnosed with a left upper lobe bronchial alveolar carcinoma in October 2002.  Almost immediately after diagnosis, the Veteran underwent surgery to resect the upper lobe of his left lung.

Through statements submitted by the Veteran in May 2005 and in August 2006, and through his video conference hearing testimony in March 2011, the Veteran asserts that he incurred lung cancer as a result of herbicide exposure during his service in Korea.  Specifically, he states that he performed the duty of being a driver of an open air jeep for his Battalion Commander, and during such duty, was exposed to dust from areas where Agent Orange had been applied.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under revised VA regulations which have been effective since February 24, 2011, a veteran who had active military, naval, or air service during the period from April 1, 1968 to August 31, 1971, and in a unit that has been determined by the Department of Defense to have operated in or near the Korean demilitarized zone in an area where herbicides are known to have been applied, that veteran will be presumed to have been exposed to an herbicide agent during such service.  This presumption may be rebutted by affirmative evidence that the veteran was in fact not exposed to an herbicide agent.  38 U.S.C.A. § 3.307(a)(6)(iv).  In circumstances where the Veteran has either been shown or is presumed to have been exposed to herbicide agents, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Such diseases include respiratory cancers such as lung cancer.  See 38 C.F.R. § 3.307(a)(6)(ii).

A review of the Veteran's DD Form 214 and service personnel records, which are incorporated in the claims file, confirms that the Veteran served in Korea from January 1970 to February 1971.  The service personnel records show further that during such service he was assigned to the 7th Infantry Division, 3rd Brigade, 2nd Battalion, 31st Infantry.  That unit has been recognized by the Department of Defense as having been deployed along the demilitarized zone in Korea in an area where herbicides were applied.  VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Ch. 2, § C.10.p.  Accordingly, the Veteran is presumed to have been exposed to herbicides during his service in Korea.  38 U.S.C.A. § 3.307(a)(6)(iv).

The evidence in the record does not rebut the presumption that the Veteran was exposed to herbicides during service.  Similarly, the record does not contain any affirmative evidence that shows that the Veteran's left upper lobe bronchial alveolar carcinoma was not incurred as a result of such herbicide exposure.  In the absence of such evidence, the Board finds that service connection for residuals of a left upper lobectomy (bronchioalveolar carcinoma) is warranted in this case.  This appeal is granted in full.


ORDER

Service connection for residuals of a left upper lobectomy (bronchioalveolar carcinoma), to include as secondary to herbicide exposure, is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


